ORDER PER CURIAM James Kobermann appeals from judgment upon his -Conviction after a jury trial on one count of second-degree felony murder, in violation of Section 565.021 RSMo 20001, and one count of distribution óf a controlled substance, in violation of Section 195.2112, arguing that the evidence presented was insufficient to support conviction on the felony murder count. We affirm. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error, to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case, would serve no jurisprudential purpose.. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).  . Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.   . Effective January 1, 2017, this Section has been transferred to Section 579.055. . .